DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102


1.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

2.    The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless -

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

1 -2, 4-10, 14-16, and 23 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Laarman et al 20180141524A1.

Laarman et al disclose the claimed invention as recited in the claims as shown

below:

1. A landing gear assembly, comprising:

a leg assembly including a first portion 32 and a second portion 34, wherein the first and second portions of the leg assembly telescopingly engage one another;


a gear assembly 604 operably coupled to the first and second leg portions and configured to telescopingly move the first and second leg portions with respect to one another; and

a drive assembly 602 fixed to the leg assembly and operably coupled to the gear assembly, comprising:



2. The landing gear assembly of claim 1, wherein the motor is an electric motor

(par.009).

4. The landing gear assembly of claim 1, wherein the battery is located within a housing and is removable from within the housing for replacement.(par.009 mentions a wire harness which is used to attach and unattach)


5.    The landing gear assembly of claim 1, wherein the gear assembly is located within an interior of at least one of the first portion and the second portion of the leg assembly.




7.    The landing gear assembly of claim 6, wherein the gear assembly is located within an interior of the upper portion. See Fig.5 which shows gear with element 32

8.    The landing gear assembly of claim 1, wherein the second portion is telescopingly received within the first portion. See Par.0033

9.    The landing gear assembly of claim 1, wherein the gear assembly is a single speed gear assembly.See par.0064 which has a gear 50 with first and second speeds as disclosed by the applicant

10.    The landing gear assembly of claim 1, further comprising:

a controller 656 and par.0051 &par. 0052 configured to move the planetary gear arrangement between a first configuration where the planetary gear arrangement drives




12. A landing gear assembly, comprising:

a leg assembly including an upper first portion 32 and a lower second portion 34 telescopingly received within the upper first portion;

a single-speed gear assembly (See par.0064 which has a gear 50 with first and second speeds as disclosed by the applicant) located within the upper first portion, operably coupled to the first and second leg portions, and configured to telescopingly move the first and second leg portions with respect to one another, the gear assembly including an input shaft; and a drive assembly coupled to the gear assembly, comprising:

a gear arrangement 604 configured to drive the drive shaft of the gear assembly at a first speed and at a second speed that is different than the first speed;

an electric motor 602 is configured to drive the gear arrangement; a battery par.009 configured to provide power to the motor; and


a controller configured to move the gear arrangement between a first configuration where the gear arrangement operates at the first speed, and a second configuration where the gear arrangement operates at the second speed based on a predetermined parameter.

14.    The landing gear assembly of claim 12, wherein the gear assembly includes a first driving gear coupled for rotation with the input shaft, a first receiving gear engaging the first drive gear and coupled for rotation with a secondary shaft offset from the input shaft, a second drive gear coupled for rotation with the secondary shaft, a second receiving gear engaging the second drive gear, a third drive gear coupled for rotation with the second receiving gear and engaging a third receiving gear, wherein the input shaft is operably coupled with the planetary gear arrangement, and wherein the third receiving gear is fixed for rotation with a drive spindle operably coupled to the second portion of the leg assembly. See Fig.5

15.    The landing gear assembly of claim 14, wherein the first drive gear, the first receiving gear, the second drive gear and the second receiving gear each include a spur gear. See Fig.5


16. The landing gear assembly of claim 14, wherein the third drive gear and the third receiving gear each include a bevel gear. See Fig.5 

23. The landing gear assembly of claim 12, wherein the motor is located external to the first and second portions of the leg assembly. See Fig.7

Claim Rejections - 35 USC § 103

4.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

5.    The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention 

6. The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1.    Determining the scope and contents of the prior art.

2.    Ascertaining the differences between the prior art and the claims at issue.


3.    Resolving the level of ordinary skill in the pertinent art.

4.    Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.    Claim 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laarman et al 20180141524A1 in view of Chen et al 20170001603A1.



b.    It is well known in the prior art to use different types of batteries in electrical system such as a lithium battery and Chen et al teaches that it is known to use different batteries such as lithium ion batteries 164 to power a trailer landing gear system and it would have been obvious to one having ordinary skill in the art at the time of invention to have replaced the known battery of Laarman et al with a lithium ion battery as matter of mechanical expedience which yield the predictable result of teaching that is obvious to substitute known batteries based upon intended use. KSR

8.    Claims 11 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laarman et al 20180141524A1 in view of Fahey et al 2016/0220111 Al.

c.    Laarman et al disclose the claimed invention as recited above except for the use electric current draw by the motor.

d.    It is well known in the prior art to use different types of motors such as a electric current draw by the motor.and Fahey et al teaches that it is known to use different Motors such as current draw (pa.0099) to power a trailer landing gear system and it would have been obvious to one having ordinary skill in the art at

the time of invention to have replaced the known motor of Laarman et al with a current draw motor as matter of mechanical expedience which yield the predictable result of teaching that is obvious to substitute known batteries based upon intended use. KSR

Allowable Subject Matter

9.    Claims 18-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 3/16/21 have been fully considered but they are not persuasive. 
The Applicant has amended the claims inorder to place them in condition for allowance.
The prior show retracted and extended positions.
Applicant states the Prior art Reference of rejections does not show  a motor which moves the planetary gears.
The bolded and underline section shows that gear 42 is powered and has planetary gears as shown in par.0036.
[0036] Powered landing gear 30 includes a power drive system or assembly 600 that can be selectively engaged or gear assembly 42 provides both a high gear or high speed for rapidly extending and retracting leg 34 when there is no load on leg 34, as well as a low gear or low speed that is reduced from the input rotation provided to gear assembly 42 for extending and retracting leg 34 when loaded. Gear assembly 42, moreover, automatically switches between high and low gears based on gear assembly 42 sensing or reacting to whether or not a load is applied to leg 34. Gear assembly 42 in the illustrated embodiment may comprise a planetary gear assembly or system that is disclosed in commonly owned U.S. patent application Ser. No. 14/096,731 entitled DUAL-SPEED AUTO-SHIFT LANDING GEAR, and corresponding international patent application PCT/US2013/073134, both of which were 
The rejections in view of the above still stand. The applicant can provide additional amendments incorporating more structure which would be reviewed. However, the claims are rejected at present.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE D WILSON whose telephone number is (571)272-4499.  The examiner can normally be reached on M-TH 6;30-4;30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO E. AVILES can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LEE D. WILSON
Examiner
Art Unit 3723







Ldw